                    Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 1 of 7
                                                                                                                                                                   ·.

                                          APPROVED JURISDICTIONAL DETERMINATION FORM
                                                              U.S. Army Corps or"Engineers

This form should be completed by following the instructions provided in Section IV of the JD Form Instructional Guidebook.

SECTION 1: BACKGROUND INFORMATION          ·                                                                                                 )
A. REPORT COMPLETION DATE FOR APPRO\ry:D JURISDICTIONAL DETERMINATION(~):                                                         t:) )$         Oc!
B.   DISTRICTOFFICE,FILENAME,ANDNUMBER:.                                  =~~li'l.l... J MIC,I-J~·f·~ t/IC.Kf'ii"' L.l
                                                                   .      'aA . "'OCK.~T' CW,A- \0 ... 200 8"~ OCI1
C.   PROJECT LOCATION AND BACKGROUND INFORMATION:
     State:      :C.tJ         County/parish/borough: !lO~ IJ~~ City:
                                                                                       0IJtlck"List, Long.
     Center coordinates of site (!at/long in degree decimal format): Lat.
                                     Universal Transverse Mercator:
     Name of nearest waterbody: U~A~t ilt!) i R.t'l!:ltrr~t.:t "70                         K~L-1:1 f f'l. l.. . c~~l1~
     Name of nearest Trac\itional Navigable Water (TNW) into which the aquatic resource flows: PR t ~!: ; · Lllf'l<..lt"'
     Name of watershed or Hydrologic Unit Code (HUC): .                                                                 "'
     0 Check if map/diagram of review area and/or potential jurisdictional areas is/are available upon request.
     EJ   Check if other sites (e.g., offsite mitigation sites, disposal sites, etc ... ) are associated with this action and are recorded on a
          different JD form.

D.   REVIEW PERFORMED FOR SITE EVALUATION (CHECK ALL THAT APPLY):

     I      Office (Desk) Determination. Date:
            Field Determination. Date(s): ~ )1-$')          O(!"
SECTION II: SUMMARY OF FINDINGS
A. RHA SECTION 10 DETERMINATION OF JURISDICTION.

There pjckL'iij "navigable waters ofthe U.S." within Riv~rs and Harbors Act (IUIA) jurisdiction (as defined by 33 CFR part 329) in lhe
review area. [Required]             ·                                         .
     ·Jg Waters subject to the ebb and flow of the tide.
      [] Waters are presently used, or have been used in the past, or may be susceptible for use to transport interstate or foreign commerce.
          Explain:                                                                                                                         ·

B. CWA SECTION 404 DETERMINATION OF JURISDICTION.

There ftCR.tl'ij "waters ofthe U.S." within Clean Water Act (CWA) jurisdiction (as defin ed by 33 CFR part 328) in the review area. [Required]

     1. Waters of the U.S.
        a. Indicate presence of waters of U.S. in review area (check all that apply): 1
           ]%1 TNWs, including territorial seas
           ~
           1]1
                    .
                  Wetlands adjacent to TNWs                               .
                  Relatively permanent waters2 (RPWs) that flow directly or indirectly into TNWs


             Im
                  Non-RPWs that flow directly or indirectly into TNWs                  ·
                  W~tlands directly abutting RPWs that flow directly or indirectly into TNWs
                  Wetlands adjacent to but not directly abutting RPWs that flow directly or indirectly into TNWs
                  Wetlands adjacent to no.n-RPWs that flow directly or. in.directly into TNWs
           @      Impoundments ofjurisdictional waters
              .Gl Isolated (interstate or intrastate) waters, including isolated wetlands

           b. Identify (estimate) size of waters of the U.S. in the·tevicw area:
              Non-wetland waters:         linear feet:     width (ft) and/or                acres.
              Wetlands: · /    acres.

          c. Limits (boundaries) of jurisdiction based on: l'ickiJiij
             Elevation of established OHWM (if known):

     2.     Non-regulated waters/wetlands (check i.f applicable):3                                                                .
            fa  Potentially jurisdictional waters and/or wetlands were assessed within the review area and determined to be not jurisdictional.
                Explain:



1
  Boxes checked below shall be supported by completing the appropriate sections in Section III below.
2
  For purpos~s of this form, an RPW is defined as a tributary that is not a TNW and that typically flows year-round or has continuous flow at least "seasonally"
(e.g., typically 3 months).                       ·
3
  Supporting documentation is presented in Section IIl.F.
                                                                                                                                                               2


                                                                                                                                                   00331
                       Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 2 of 7
'
('




     SECTION m: CWA ANALYSIS

     A. TNWs AND WETLANDS ADJACENT TO TNWs

          The agencies will assert jurisdiction over TNWs and wetlands adjacent to TNWs. If the aquatic resource is a TNW, complete
          Section m.A.l and Section m.D.l. only; if the aquatic resource is a wetland adjacent to a TNW, complet~ Sections m.A.l and 2
          and Secti<ln W.D.l.; otherwise, see Section lll.B below.
                                                        '
           1.   TNW
                Identify TNW:

                Summarize rationale supporting determination:

          2.    Wetland adjl!-cent to TNW
                Summarize rationale supporting conclusion that wetland is "adjacent":


     B.    CHARACTERISTICS OF TRIBUTARY (THAT IS NOT A TNW) AND ITS ADJACENT WETLANDS (IF ANY):

           This section summarizes information regarding characteristics of the tributary and its adjace11t wetlands, if any, and it helps
           determine whether or not the standards for jurisdiction established under Rapanos have been met.

           The agencies will assert jurisdiction over non-navigable tributaries ofTNWs where the tributaries are "relatively permanent
           waters" (RPWs), i.e. tributaries that typically flow year-round or have continuous flow at least seasonally (e.g., typically 3
           months). A wetland that directly abuts an RPW is also jurisdictional.If the aquatic resource is not a TNW, but has year-round
           (perennial) flow, skip. to Section m.D.2. If the aquatic resource is a wetland directly abutting a tributary with perennial flow,
           skip to Section ill.D.4.                                                                      .                   .

           A wetland that is adjacent to but that does not directly abut an RPW requires a significant ne.xus evaluation. Corps districts and
           EPA regions will include in the- record any available information tit at documents the existence of a significant nexus between a
           relatively permanent tributary that is not perennial (and its adjacent wetlands if any) and a traditional navigable water, even ·
           though a significant nexus finding is not required as a matter oflaw.

            If the waterbodl is not a.n RPW, or a wetland directly abutting an RPW, a JD will require additional data to determine if the
          . waterbody has a significant nexus with a TNW. If the tributary has adjacent.wetlands, tlte·significant nexus evaluation must
            consider the tributary in combination with all of its adjacent wetlands. This significant nexus evaluation that combines, for
            analytical purposes, the tributary and all of its adjacent wetlands is used whether the revi.ew area identified in the JD request is
            the tributary, or its adjacent wetlands, or both. If the JD covers a tributary with adjacent wetlands, complete Section ID.B.l for
            the tributary, Section ID.B.2 for any onsite wetlands, and Section ill.B.3 for all wetlands adjacent to that tributary, both on site
            and offslte. The determination whether a significant nexus exists Is determined In Section m.c below.

           1.   Characteristics ofnon-TNWs that flow directly or indirectly into TNW

                (i)

                      Drainage area:
                      Average annual rainfall: .            inches
                      Average annual snowfall:                inches

                (U) Physical Characteristics:
                      (a) Relationship with TNW:
                          D Tributary flows directly into TNW.
                          ~Tributary flows thro1;1gh 1ck Is tributaries before entering TNW.
                                  .                             I
                           Project waters are · 'ckLfs river miles from TNW.               )4 - /2.
                                                                                            '-io .... lf
                           Project waters are ~ic'k List river miles from RPW. 0                       ,
                           Project waters are PJcilis aerial (straight) miles from TNW. &00
                           Project waters are Pick Lis ·aerial (straight) miles from RPW. 30'
                           Project waters cross or serve as state boundaries. Explain:

                           Identify flow route to TNW5: U ~ o A '1 ~                                          TO                             c~~                    70
                           Tributary stream order, if known: 2"-lJ)                                                                               P R , lS"'S-r""    L h-J<: tF


     ' Note that the Instructional Guidebook contains additional information regarding swales, ditches, washes, and erosional featu res generally and in the arid
     West.
     ' Flow route can be described by identifying, e.g., tributary a·, which flows through the review area, to flow into tributary b, which then flows into TNW.
                                                                                                                                                                         3

                                                                                                                                                          00332
                  Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 3 of 7




              . (b) General Tributa
                    Tributary is:                              FKJ) 'I   \v £7 1-I)~.D  I'\JO>L"""'-'
                                                                                               ., ,   0 I~                 K A-l-o](trU...     n
                                                                                                                                               .Ut?'f
                                                                                                                                                        ·    oF:..P ·IIr..:D   I..!Pl 'i.rte-A·I'--1
                                                                                             ~ '1' L
                                            D
                                                Artificial (man-made). Explain: - F A.o
                                                Manipulated (man-altered). Explain:         A.K  e- ~ Nll
                                                                                                  '7LI5" ~ '-
                                                                                                                         'l"
                                                                                                                        C~
                                                                                                                                                        'To      \ t.-r o e..:l fl'R....
                                                                                                                                                         '1'1?-, C3"1'7tHZ.t.tT J
                      Tributary properties with respect to top of bank (estimate):            ~ ... ~-r             C.-l-lt:r"' -.J   n   c. 0 tJ -trf?.•t C!l'"tQ
                          Average width: <:? feet                         ·    ·                  ~ \...(:> u C:s       ~0 141'."1
                          Average depth: 2.. feet
                                                                                                                                          :!>I~~     o,.c-         ~odr·b)
                          Average side slopes: H'£1{frsf.

                      Primary tributary substrate co.~ition (check all that apply):
                          0 Silts                   ~ Sands                                        D Concrete
                          D Cobbles · . · (g"Gravel                                                0 Mu'ck
                          0 Bedrock          .       D Vegetation. Type/% cover: ·
                          D Other. Explain:
                      Tributary condition/stability [e.g., highly eroding, slougliing banks). Explain:
                      Presence of runlriffle/~mp lexes . Explain:
                      Tributary geometry: f@C)IJSi
                      Tributary gradient (approximate average slope):           %

                (c) Flow:
                    Tributary provides for: fjcJbLtif  f"~ ~ £'I.J IV I 4h_ f-1.-() i..J PCfZ.- V{ )                  C...5       M k1'
                                                                                                                                                            .S 17 E:           co..,;,'fl ~..>.I:
                    Estimate average number of flow events in review area/year: ~f                                                                          M,,oe.!!"" 'DoH~
                        .Describe flow regime:
                    Other information on duration and volume:

                      Surface flow is: l!itk11$i51. Characteristics:

                      Subsurface fl ow: ticktis1. Explain findings:·
                          D Dye (or other) test performed:
                      Trib~ry  has (check all that apply):
                          )2S'Bed and banks
                           D OHWM6 (check all indicators that apply):
                              0 clear, natural line impressed on the bank 0 the presence oflitter and debris
                              D changes in the character of soil           0 destruction of terrestrial vegetation
                              D shelving                                   0 the presence of wrack line
                              D vegetation matted down, bent, or ab.sent ~ sedime!lt sorting
                              D leaf litter disturbed or washed away             .la'
                                                                             scour
                                N sediment deposition                     -~ multiple observed or predicted flow events
                              0 water staining                                    N
                                                                             abrupt change in plant community         ·
                              D other (list):                                         ·                            ·
                           0 Discontinuous OHWM.7 Explain:

                      If factors other than the OHWM.were used to determine lateral extent of CWA jurisdiction (check all that apply):
                           fi    High T ide Line i.ndicated by:         Q Mean High Water Mark indicated by:
                                0 oil or scum line'along shore objects ·    0 survey to available datum;
                                D fine shell or debris deposits (foreshore) 0 physical marki.ngs;
                                0 physical markings/characteristics         0 vegetation lines/changes in vegetati0n types.
                                0 tidal gauges                  ·
                              · D other (list):
           (iii) Chemical Characteristics:                                                            .
                 Characterize tributary (e.g., water color is clear, discolored, oily film; water quality; general watershed characteristics, etc.).
                      Explain:
                 Jdentify specific pollutants, if known:




6A   natural or man-made discontinuity in the OHWM docs not necessarily sever jurisdiction (e.g., where the stream temporarily flows underground, or where
the OHWM bas been removed by development or agricultural practices). Where there is a break in the OHWM ·that is unrelated to the waterbody's flow
regime (e.g., flow over a rock outcrop or through a culvert), the agencies will look for indicators of flow ab9ve and below the break.
7
  lbid.
                                                                                                                                                                               4


                                                                                                                                                              00333
                   Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 4 of 7
,..



           (iv) Biological Characteristics. Channel supports (check all that apply):
                 BJ  Riparian corridor. Characteristics (type, average width):     2· I
                181 Wetland fringe. Characteristics: ~-,' . ,          _. ,          ·-  . ~ : · ,.,
                N Habitat·for:
                     0 Federally Listed species. Explain findings:          .           ')C..o "'
                        l8f
                        Fish/spawn areas. Explain findings: -        ~ ~Vt:::D
                                                                                                    1
                     0 Other environmentally-sensitive species. Explain findings:
                     ~Aquatic/wildlife diversity. Explain findings: - :-t ~ i3, Fil-:" .'\l =- -f\1 Q.." c...0-f
                             .AR..€'A. ' "Nl~        .SIM?" fllo./) \~     1-1~11')4'1'   ~\llrC-).)1'1'1
      2.   Characteristics of wetlands adjacent to non-TNW that flow directly or indirectly into TNW

           (i)     Physical Characteristics:
                 . (a) General Wetland Characteristics:
                       Properties:      ::S/ .
                           Wetland size: /4 acres
                           Wetland type. Explain: - . 'E:I-t "'l/ "'l)ll!l"D
                           Wetland quality. Explain: -      .      '1
                       Project wetlan~s cross or serve as state boundaries. Explain:




                        Subsurface flow: f iCkLiSt ·Explain findings:                  P.J~I...D   .   j.J'CY'it:S   (   ...r,   I I,-)   0 ')')

                           0 Dye (or other) test performed:
                  (c) Wetland Adjacency Determination with Non-TNW:
                      O ..Pirectly abutting            .
                      JRr!'lot,directly abutting , .
                           l8f D_iscrete wetland hydrologic conn ection. Explain: ~ H4-v'-.o ...>             u'«
                                                                                                    0 i'5 'f f!-.1-Prc-~
                         .[;) Ecological connection. 'Explain:
                         .l8f Separated by ben:nlbarrier. Explain: .S I< r 4•"th-'TF\) .6' y f3Q AU
                  (d)


                                                                                              }(AL.t)'.>t:LL             [y_       T'O     P..t...t.rr ~    t~ ·v-
                                                                               &.1:1=~ floodplain.

           (ii) Chemical Characteristics~                                                                               .
                Characterize wetland system (e.g., water color is clear, brown, oil film on surface; water quality; general watershed
                     characteristics; etc.). Explain: · 'W c'T t-t~-o\J 0    E"\... ....,' ... Mt:-i>
                Identify specific pollutants, if known:

            (iii) Biological Characteristics. Wetland supports (clu~ ck all that apply):
                  0 Riparian buffer. Characteristics (type, average width):
                  0 Vegetation type/percent cover. Explain:
                  0 ·Habitat for:
                      0 Federally Listed species. Explain findings:
                      D F ish/spawn areas. Explain findings:      .
                      D Other environmentally-sensitive species. Explain fmdings:
                      0 Aquatic/wildlife diversity. Explain findings:
      3.   Characteristics of all wetlands adjacent to the tributary (if any} _____ _
               All wetland(s) being considered in the CUf!lulative analysis: ~
               Approximately ( 35 ) acres in total a're being considered in ~e cumulative analysis.




                                                                                                                                                                   5

                                                                                                                                                           00334
                 Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 5 of 7                                                                          ....
                                                                                                                                                            \"-




                For each wetland,. specify the following:

                     Directly abuts? (YINl          Size (in acres)                   Directly abuts? (Y/Nl      · Size (in acres)

                              y

                     Supunarize overall. biolqgical, chemical and physical functions being.petformed:
                             ~~            Fl~~        ~E'l           ·(..s-)~-;)oj)
C.   SIGNIFICANT NEXUS DETERMINATION

       A significant nexus a~alysis will assess the Oow characteristics and functions of the tributary .itself and the functions performed
     . by any wetlands adjacent to the tributary to determine if they significantly affect the chemical, physical, and bll,llogical integrity
                                                            a
       of a TNW~ For each of the followiilg situations, significant nexus exists if the tributary, in combination with all ofits adjacent
       wetlands, has mo.re than a speculative or insubstantial effect on the chemical, physical and/or biological integrity of a TNW.
       Considerations when evaluating significant nexus include, but are not Hmfted to.the volume, duration,' and frequency of the Oow
       of water in the tributary and Its proximity to a TNW, and the functions performed by the tributary and all its adjacent         .
       wetlands. It Is not appropriate to determine significant nexus based solely on any speclfic:~reshold of distance (e.g. between a
     · trlbu.tary and Its adjacent wedand or between a bibutaty and the TNW). Similarly, the fact an adjacent wedand ties witbln oa
       outside of a Ooodplain is not solely deternlinative of significant nexus. · · .       . · · · . ·.       .             · .

      Draw connections between the features docume~ted and the effects on the TNW, as identified in the Rapanos Guidance and
      discussed in the Instructional Guidebook. Factors.to consider include; for eumpl~
      •   Does the tributary, in combination with its adjacent wetlands (if any), have the capacity to carry pollutants or flood waters.to
          TNWs, or to ~duce the ~ount of pollutants or flood waters reaching a TNW?             Y~J ·                      ·          ·
      •   Does the tributary, in combination with its adjacent wetlands (if any), provide habitat and lifecycle support functions for fish and
          other species, such as feeding, nesting, spawning, or rearing young for species that are present in the TNW? 'l.r].
      •   Doe~ the tributary, in combination with its adjacent wetlands (if any), have the capacitY to transfer nutrients and organic carbon that
           s.upp·ort· downstream foodw~:bs?     y~y .                                    .                     ·        .
      •    Does the tributary, in combination with its adjacent wetlands (if any), have other relationships to the physical, chemical, or
           biological integrity of the TNW?      ·                                                           ··

      Note: the above Hst of considerations is not inclusive and other functions obserVed or known to occur should be documented
     'below: . ·

      1.   Signifieant nexus fJndings for non-RPW that has no adjacent wetlands, and Oows directly or indirectly into TNWs. Explain
           findings of presence or absence of significant nexus below, based on the tributary itself, then go to Section ID.D: ..

      2.   Si~cant nexus findings for non-RrW and i~ adjacent wetlands, where the non-RPW flows directly or indlre~tly into
           TN\Ys. Explain findings of presence or absence ofsi~ificant nexus below, based on the tributary in combination with all of its
           adjacent wetlands, th~n go t~ Section ill.D: .  · .

      3.   Significant nexus findings for wetlands adjacent to an RPW but that do not directly abu~ the RPW~ Explain ~dings of
           presence or absence of significant nexus below, based on the tributary in combination with all of itS adjacent wetlands, then go to
           Sectionlll.D: · _s~c           f'lt!'VO     IJ"07e:1 (.sJ 1 ~)"4)                          .·          ·         .        .· ·     .
D.    DETERMINATIONS OF JURISDICTIONAL FINDINGS. THE SUBJECT WATERS/WETLANDS ARE (CHECK ALL
      THAT APPLY):

      1.   TNWs and Adjacent Wetlands. Check all that apply and provide size estimates in review area:
           II TNW.s:     · . linear feet width (ft), Or,   a~res.        .                            .
           III_Wetlands adJacentto TNWs:      acres.                .        · ·      .     ·.

      2.   RPWs that Oow directly or indirectly into TNWs.             ·         .·      · ,           ·                         .
           II Tributaries ofTNWs where tributaries typically flow year-round are jurisdictional. Provide data and rationale-indicating that
                trib~ts;ry is perennial:   · ..                                                   ·        ·
           ·II Tributaries ofTNW .where tributaries have continuous flow "seasonally'' (e.g.; ~ically three months each year) are
                jurisdictional. Data supporting this conclusion is provided at Section !II.B. Provide rationale indicating· that tributary flo'Ys
                s~asonally:                                        ·




                                                                                                                                                    .6


                                                                                                                                        00335
"·   _
     ..........                          Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 6 of 7



                                       Provide estimates for jurisdictional waters in the review area (check all that apply):
                                       g) Tributary waters:          linear feet      width (ft). ·
                                       E§ Other non-wetland waters:           acres.
                                           Identify type(s) of waters:

                          3.     Non-RPWs 8 that flow directly or indirectly into TNWs.
                                EJ  Waterbody that is not a TNW or an RPW, but flows directly or indirectly into a TNW, and it has a significant nexus with a
                                    TNW is j urisdictional. Data supporting this conclusion is pro.vided at Section III.C.

                                 Provide estimates for jurisdictional waters within the review area (check all that apply):
                                       ILlTributary waters:         linear fee t     width (ft).
                                     I§ Other non-wetland waters:            acres.
                                              Identify type(s) of waters:


                          4.    Wetlands dire~tly abutting an RPW that flow directly· or indirectly into TNWs.
                                §   Wetlands directly abut RPW and thus are jurisdictional as "adjacent wetlands.
                                    · El
                                       Wetlands directly abutting an RPW where tributaries-typically flow year-round. Provide data and rationale·
                                        indicating that tributary is perennial in Section III.D.2, above. Provide rationale indicating that wetland is
                                        di(ectly abutting an RPW: .

                                       EJ     Wetlands dtrectly abutfmg an RPW where tnbutanes typically flow "seasonally." Prov1de data md1catmg thattnbutary 1s
                                               seasonal il1 Section III.B and rationale in Section III.D.2, above. Provide rationale indicating that wetland is directly
                                             . abutting an RPW:

                                 Provide acreage estimates for jurisdictional wetlands in the review area:               acres.


                          5. ~thinds adjacent to but not directly abutting an RPW tha t flow directly or indirectly into TNWs.                                  ·.
                                ~ Wetlands that do not directly abut an RPW, but when considered in combination with the tributary to which they are adjacent
                                       and with similarly situated adjacent wetlands, have a significant nexus w ith a TNW are jurisidictional. Data supporting this
                                       conclusion is provided at Section rn.c.                                               ·                          ·
                                 Provide acreage estimates for jurisdictional wetlands in the review area:               acres.


                          6.     Wetlands adjacent to non-RPWs that flow directly or indirectly into TNWs.
                                 ITJ Wetlands adjacent to such waters, and have when considered in combination with the tributary to which they are adjacent and
                                     with similarly situated adjacent wetlands, have a significant nexus with a TNW are jurisdictional. Data supporting this
                                     conclusion is provided at Section III. C.                                                          ·                 ·

                                 Provide estimates for jurisdictional wetlands in the review area:              acres.

                          7.     Impoundments of jurisdictional wa ters. 9 ·



                                 g
                                 As a general rule, the impoundment of a jurisdictional tributary remains jurisdictional.
                                      Demonstrate that impoundment was created from "waters of the U.S.," or           ·
                                      Demonstrate that water meets the cnteria for one of the categones presented flbove (1-6), or
                                      Demonstrate that water is isolated w ith a nexus to commerce (see E below).         .


                  E. · ISOLATED [INTERSTATE OR INTRA-STATE] WATERS, INCLUDING ISOLATE D WETLANDS, THE USE,
                       DEGRADATION OR DESTRUCTION OF WlllCH COULD AFFECT INTERSTATE COMMERCE, INCLUDING ANY
                       SUCH WATERS (CHECK ALL THAT APPLY): 10
                       [1 which are or could be used by interstate or foreign travelers for recreational or other purposes.
                          GJ
                          from which fish or shellfish are or could be taken and sold in interstate or foreign ·commerce. ·
                          D.
                          which are or could b.e used for industrial purposes by industries in interstate commerce.      ·
                          f.J
                          Interstate isolated waters. Explain:       .                    ·                 .
                       [I Other factors. Explain:      ..
                                                               \

                          Identify water body a nd summarize r ationale supporting determination:


                  8
                      Sec Footnote# 3.
                  9
                      To complete the analysis refer to the key in Section III.D.6 of the Instructional Guidebook.           .
                  10
                    Prior to asserting or declining CWA jurisdiction based solely on this category, Corps Disiricts will elevate the action to Corps and EPA HQ for
                  review consistent with the process described ln the Corps/EPA Memorandum Regarding CWA Act Jurisdiction Following Rapanos.

                                                                                                                                                                       7

                                                                                                                                                             00336
                                    Case 3:18-cv-03521-RS Document 95-3 Filed 01/19/21 Page 7 of 7
                                                                                                                                                                             .....   ·.




                     Provide estimates for jurisdictional waters in the review area (check all that apply):
                     D  Tributary waters:         linear feet      width (ft).    .
                     [] Other non-wetland :waters:        acres.
                            Identify type(s) of waters:
                     0   Wetlands:      acres.


                F.   NO.N-JURISDICTIONAL WATERS, INCLUDING WETLANDS (CHECK ALL ffiAT APPLY): .
                     JQ  If potential wetlands were assessed within the review area, these areas did not meet the criteria in the 1987 Corps of Engineers
                         Wetland Delineation Manual and/or appropriate Regional Supplements.
                     0  Review area included isolated waters with no substantial nexus to interstate (or foreign) commerce.                .
                         D Ptior to the Jan 200 I Supreme Court decision in "SWANCC," the review area would have been regulated based solely on the
                              "Migratory Bird Rule" {MBR) .
                     .0  Waters do not meet the "Significant Nexus" standard, where such a finding is required for jurisdiction. Explain:
                      0
                      . Other: (explain, if not covered above):

                        Provide acreage estimates for non-jurisdictional waters in the review area, where the sole potential basis ofjurisdiction is the MBR
                        factors (i.e., presence of migratory birds, presence of endangered species, use of water for irrigated 'agriculture), using best profes.sional
-------Jmurrld.,grn"""'e"'ntn("'colfhe""'C'klrttthat apply).



                     ~
                              Non-wetland waters (i.e., rivers, streams):.       linear feet      width (fl).
                              Lakes/ponds:           acres.
                              Other non-wetland waters:          acres. List type of aquatic resource:
                              Wetlands:           acres.

                     Provide acreage estimates for non-jurisdictional waters in the review area that do not meet the "Significant Nexus" standard, where such
                     a finding is required for jurisdiction (check all that apply):                                                                  ·




                     ~
                          Non-wetland waters (i.e., rivers, streams):         linear feet,      width (ft).'
                          Lakes/ponds:          acres . .
                          Other non-wetland waters:           acres. List type of aquatic resource:
                          Wetlands:         acres.


                SECTION IV: DATA SOURCES.

                A. SUPPORTING DATA. Data reviewed (or JD (check all that apply- checked items shall be included in case file and, where checked
                    and requested, appropriately reference sources below):               · ·
                    D Maps, plans, plots or p lat submitted by or on behalf of the applicant/consultant:
                     0   Data sheets prepared/submitted by or on behalf of the applicant/consultant.
                         D Office concurs with data sheets/delineation report.
                         D Office does not concur with data shcets/~elineation report.
                     80- Data sheets prepared by the Corps:
                         Corps navigable waters' study:
                         U.S. Geological Survey Hydrologic Atlas:
                         0 USGS NHD data.
                         D USGS 8 and 12 dig it HUC maps.                   .
                                                                                                                                           ) ,' 2 'i,tH~ 0
                         U.S. Geological ~urvey m'ap(s). Cite scale & quad name: P7Z1 (r7""' t,...-A-1-<'E'"' ~ W J :I.D
                     .)g(                                                                                                       11 Tb




                     !
                         USDA Natural Resources Conservation Service Soil Survey. Citation:             .
                         National wetlands inv.entory map(s). Cite name: ~!'}"< r       ;,rs VI .5 & )
                         State/Local wetland inventory map{s):         .                           .
                         FEMA/fiRM maps:· ·         .               ·                          .
                         100-year Floodplain Elevation is:        (National Gcodectic Vertical Datum of 1929) .
                     'J:!l
                         Photographs: ~]' Aerial (Name & Date): \'~           2../
                                                                                CCJ·~~.,.. C:sOoc.'"ll!            ~t-'1
                                    or D Other (Name & Date):
                     a                                                   .
                         Previous determination(s). File no. and date of response letter: ( C.t:> r;:     r l'?.ll!} "i' L~.c Th -              ~"'{I fl) u- J


                     ~
                         Applicable/supporting case law:                                            l "->'7rE.-?-:-~..,If." (..o..., ~c..ct )
                         Applicable/supporting scientific literature:
                         Other information (please specify):


                B. ADDITIONAL COMMENTS TO SUPPORT JD:                                .
                             ~ nr     p, €'\..-0    1\N-n=-l (      5') rf ) o& )
                                                                                                                                                                         8


                                                                                                                                                           00337
